 In the Matter Of WESTINGHOUSE ELECTRIC & MANUFACTURING COMPANYandUNITED ELECTRICAL, RADIO AND MACHINE WORKERS OF AMERICA,AFFILIATED WITH THE C. I. O.Case No. R-2906.Decided September 3, 1941Investigation and Certification of Representatives:stipulation for Certificationof Representatives upon consent election.Mr. Frank H. Bowen,for the Board.Mr. W. C. Palmer,of Detroit, Mich., for the Company.Mr. James Pascoe,of Detroit, Mich., for the Union.Mr. Louis Cokin,of counsel to the Board.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn July 9, 1941, United Electrical, Radio and Machine Workers ofAmerica, affiliated with the C. I. 0., herein called the Union, filedwith the Regional Director for the Seventh Region (Detroit, Michi-gan) a petition alleging, that a question affecting commerce had arisenconcerning the representation of employees of Westinghouse Electric& Manufacturing Company, herein called the Company,,engaged in themanufacture and repair of electrical apparatus at Detroit, Michigan,and requesting an investigation and certification of representativespursuant to Section 9 (c) of the National Labor Relations Act, 49 Stat.449, herein called the Act.On July 18, 1941, the Company, the Union,,and the Regional Director entered into a "STIPULATION FOR CER-TIFICATION UPON CONSENT ELECTION." On July 21, 1941,the National Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act, and Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2, asamended, ordered an investigation and authorized the Regional Di-rector to conduct it and to provide "for an appropriate hearing upondue notice.Pursuant to the Stipulation, an election by secret ballot was con-ducted on August 6, 1941, under the direction and supervision of the35 N. L. R. B., No. 31.151 152DECISIONSOF NATIONALLABOR RELATIONS BOARDRegional Director, among all production and maintenance employeesand those directly associated with production in the repair, manufac-turing and warehouse departments of the Company, excluding super-visory, office, and clerical employees, to determine whether or not saidemployees desire to be represented by the Union.On August 12, 1941,the Regional Director issued and duly served upon the parties an Elec-tion Report on the ballot.No objections to the conduct of the ballotor the Election Report have been filed by any of the parties.In his Election Report, the Regional Director reported as followsconcerning the balloting and its results :Total on eligibility list ------------------------------------83Total ballots cast_________________________________________69Total ballots challenged-----------------------------------0Total blank ballots________________________________________0Total void ballots----------------------------------------0Total valid votes cast_____________________________________69Votes cast for United Electrical, Radio & Machine Workersof America, affiliated with the C. I. 0____________________61Votes cast against United Electrical, Radio & Machine Work-ers of America, affiliated with the C. I. O-----------------8Upon the basis of the Stipulation, the Election Report, and theentire record in the case, the Board snakes the following :FINDINGS OF FACT1.A question affecting commerce has arisen concerning the repre-sentation of employees of Westinghouse Electric & ManufacturingCompany, Detroit, Michigan, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the National Labor Relations Act.2.All production and maintenance employees and those directlyassociated with production in the repair, manufacturing, and ware-house departments of the Company, excluding supervisory, office, andclerical employees, constitute a unit appropriate for the purposes ofcollective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.3.United Electrical, Radio and Machine Workers of America, affil-iated with the C. I. 0., has been designated and selected, by a ma-jority of the employees in the above unit as their representative forthe purposes of collective bargaining, and is the exclusive representa-tive of all employees in said unit, within the meaning of Section 9 (a)of the National Labor Relations Act.CERTIFICATIONOF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act WESTINGHOUSE ELECTRIC& MANUFACTURING COMPANY 153IT IS HEREBY CERTIFIED that United Electrical, Radio and MachineWorkers of America, affiliated with the C. I. 0., has been designatedand selected by a majority of all production and maintenance em-ployees and those directly associated with production ' in the repair,manufacturing, and warehouse departments of Westinghouse Electric& Manufacturing Company, Detroit, Michigan, excluding super-visory, office, and clerical employees, as their representative for thepurposes of collective bargaining, and that, pursuant to Section 9 (a)of the Act, United Electrical, Radio and Machine Workers of Amer-ica, affiliated with the C. I. 0., is the exclusive representative of allsuch employees for the purposes of collective bargaining, in respectto rates of pay, wages, hours of employment, and other conditions ofemployment.